DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.).

Response to Amendment/Claim Status
Claims 1, 5-9, 11-18 and 20-30 are pending. Claim 20 has been amended. Claims 2, 10 and 19 have been canceled; claims 3 and 4 were previously canceled. New claims 27-30 have been added. Claims 1, 5-9 and 11-18 were previously withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 4,812,891 A) in view of Zhang (US 2011/0101375 A1-prior art of record).


a substrate (N+ 12; col. 5, lines 62-68) of a first conductivity type (N-type; col. 5 lines 66-68);
a epitaxial layer (N- 14; col. 5, lines 66-68) on the substrate (12), wherein the epitaxial layer (14) comprises:
a first region (1st; see inserted figure below) of the first conductivity type (n-type of 14; col. 5, lines 66-68), the first region (1st) comprising a first transistor (P-channel MOS of 1st region; col. 6, lines 30-38) of a first junction type (P+ source 160/N- 14/P+ drain 162; col. 6, lines 30-38);
a second region (2nd; see inserted figure below) of a second conductivity type (p-type 166; col. 6, lines 39-55), the second region (2nd) comprising a second transistor (N-channel MOS of 2nd region; col. 6, lines 39-55) of a second junction type (N+ source 170/p- 166/N+ drain 168; col. 6, lines 39-55);
a third region (3rd; see inserted figure below) of the second conductivity type (p-type 54; col. 6, lines 17-29), the third region (3rd) comprising a third transistor (N-channel MOS of 3rd region; col. 6, lines 17-29) of the second junction type (pnp); and
a uniformly doped (one conductivity type) n-type conductivity region (N- portion of layer 14 between 54 and P+ 160 of P-channel MOS; see UD inserted figure below) between the second (2nd) and third (3rd) regions, wherein the n-type conductivity region (UD) extends (spans) the depth (thickness) of the epitaxial layer (14) to contact (physically interfaces) the substrate (12),
wherein the first region (1st), second region (2nd) and the third region (3rd) extend (spans) the depth (thickness) of the epitaxial layer (14) to the substrate (12), wherein 

    PNG
    media_image1.png
    475
    517
    media_image1.png
    Greyscale

	The inserted figure (annotated FIG. 5a of Bingham) depicts a first (1st), second (2nd), third (3rd), fourth (4th) and a uniformly doped n-type region (UD) provided in an epitaxial layer (14) of a first conductivity type (n-type), with the fourth (4th) region being within the third (3rd) region. The first (1st) and fourth (4th) regions having lateral pnp first type transistors and the second (2nd) and third (3rd) regions having lateral npn second type transistors.

	Bingham fails to disclose a silicon carbide substrate of the first conductivity type; a silicon carbide epitaxial layer on the silicon carbide substrate, and wherein the n-type dopant implanted to form the first region is nitrogen.
However,
Zhang discloses in FIGS. 2 and 3 integrated circuit comprising: a silicon carbide substrate (210; ¶ [0045]) of a first conductivity type (n-type; ¶ [0045]); a silicon carbide epitaxial layer (220; ¶ [0046]) on the silicon carbide substrate (210), wherein a dopant of a first type is an n-type dopant (¶ [0046, and wherein the n-type dopant implanted to form the first region is nitrogen (¶ [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Bingham by using a silicon carbide substrate of the first conductivity type; a silicon carbide epitaxial layer on the silicon carbide substrate, and wherein the n-type dopant implanted to form the first region is nitrogen as disclosed by Zhang, in order to form devices using a material with a wide band-gap, high electric field breakdown strength, high thermal conductivity, high electron mobility, high melting point, high-saturated electron drift velocity capable of operating at higher temperatures, at high power densities, at higher speeds, at higher power levels and/or under high radiation densities relative to devices formed in silicon (Zhang; ¶ [0008]).



Re claim 22, Bingham discloses the integrated circuit of claim 20, wherein the second region (2nd) and the third region (3rd) each comprise a dopant of a second type (p-type), wherein the concentration (p+ 172) of the dopant of the second type within the second region (2nd) is greater (more) towards the interface of the second region (2nd) with the substrate (12) relative to the concentration (p-) between the junctions (n+ 168/170) of the second transistor (N-channel MOS); and the concentration (p+ 60) of the dopant of the second type (p-type) within the third region (3rd) is greater (more) towards the interface of the third region (3rd) with the substrate (12) relative to the concentration (p-) between the junctions (n+ 56/58) of the third transistor (N-channel MOS).

Re claims 23 and 24, Bingham discloses the integrated circuit of claim 20, further comprising a fourth region (4th; see inserted figure above) of the first conductivity type (n-type), wherein the fourth region (4th) is positioned within the third region (3rd); the fourth region (4th) comprising a fourth transistor (PNP 10; col. 6, lines 1-16) of the first junction type (PNP); and wherein the fourth transistor (10) has a lateral layout (left-to-right PNP structure).

th) of the first conductivity type (N-type) comprises dopant of a first type (n-type), the concentration (n+ 152; col. 6, lines 1-16) of dopant of the first type (n-type) within the fourth region (4th) is greater (more) towards the bottom (downward) of the fourth region (4th) relative to the concentration (n- 14) between the junctions (p+ 16/18) of the fourth transistor (10), wherein the bottom (lowest part) of the fourth region (4th) lies between the fourth transistor (PNP 10) and the substrate (12).

Re claim 26, Bingham discloses the integrated circuit of claim 23, wherein the first transistor (P-channel MOS of 1st) and the fourth transistor (PNP 10 of 4th) are each one of a bipolar junction transistor (col. 6, lines 1-16) having a base type (n-type) corresponding to the first conductivity type (n-type), or a field effect transistor (MOS; col. 6, lines 17-55) having a channel type (p-type) corresponding to the second conductivity type (p-type); and the second transistor (N-channel MOS of 2nd) and third transistor (N-channel MOS of 3rd) are each one of a bipolar junction transistor having a base type corresponding to the second conductivity type, or a field effect transistor (N-channel MOS; col. 6, lines 17-55) having a channel type (n-type) corresponding to the first conductivity type (n-type).

Re claim 28, Bingham discloses the integrated circuit of claim 20, wherein the first conductivity (n-type) forms regions (n- portions of 14) that are distinct from regions (54/166) having the second conductivity (p-type).

st) extends laterally (left-to-right) from a first side (at p+ 162) to a second side (at p+ 160) of the first region (1st).

Re claim 30, Bingham discloses the integrated circuit of claim 20, wherein the integrated circuit (150; col. 5, lines 62-68) does not contain well structures (no wells are formed in the 1st region comprising P-channel MOS device, nor in the 4th region comprising PNP transistor 10).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham and Zhang as applied to claim 20 above, and further in view of Contiero et al (US 5,041,895 A-prior art of record, hereafter Contiero).
Re claim 27, Bingham discloses the integrated circuit of claim 20.
But, fails to disclose wherein the epitaxial layer (14) further comprises a LDMOS transistor, wherein the LDMOS transistor has a channel type corresponding to the first conductivity type (n-type).
Contiero discloses in FIG. 1 an integrated circuit comprising: an epitaxial layer (2; col. lines 40-45) on a substrate (1; col. 3, lines 40-45), wherein the epitaxial layer (2) comprises: a LDMOS transistor (p-channel LDMOS/LDMOS p-ch and n-channel LDMOS/LDMOS pn-ch; col. 3, lines 25-39), wherein the LDMOS transistor (LDMOS p-ch) has a channel type (p-type of 4 or n-type of 2) corresponding to the first conductivity type (p-type or n-type).
.


Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892